Citation Nr: 1647723	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had recognized guerrilla service from March 1945 to June 1945, and had regular Philippine Army service from June 1945 to March 1946.  The Veteran died in March 1997.  The Appellant is his surviving spouse.

This matter initially came before the Board on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines which denied entitlement to service connection for the cause of the Veteran's death.  

In A June 2000 decision, the Board remanded the issue of entitlement to service connection for the cause of death for further evidentiary development.  In an April 2001 decision, the Board denied entitlement to service connection for the cause of the Veteran's death. 
 
In her April 2013 formal appeal to the Board (VA-9 form), the Appellant requested a Travel Board hearing.  In a June 2013 communication, she related that she wished to withdraw the request.  As such, the Board considers the hearing request withdrawn. 


FINDING OF FACT

Evidence received since the April 2001 Board decision denying service connection for the cause of the Veteran's death does not relate to an unestablished fact necessary to substantiate the claim.



	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have not been met, and the April 2001 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  The duty to notify has been met.  See January 2007, November 2009, and February 2010 VCAA correspondence.  The Appellant has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  Service treatment records (STRs) have been obtained.  VA treatment records and private treatment records were obtained. No other potentially relevant records have been identified.  A VA nexus opinion is not warranted because no new and material evidence was received, or evidence indicating that an examination is needed. 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

A claim for service connection for the cause of the Veteran's death was previously denied by a Board decision in April 2001.  No evidence was received within the appeal period that would potentially affect finality of the decision.  38 C.F.R. § 3.156 (b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252   (2011).  In addition, the decision was not appealed within a year of VA notification of the decision.  (The Appellant filed a claim to reopen the case in January 2007.) 

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014). However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  "[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Cause of Death (New and Material Evidence)

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

Where a disability that caused the Veteran's death was not service-connected during his lifetime, service connection for the cause of death may nevertheless be granted if the evidence establishes that the disability causing death resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted on a presumptive basis for certain chronic diseases, such as cardiovascular-renal disease, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2015). 

Service connection for the cause of the Veteran's death was denied by the Board in April 2001. That decision has become final. 

Evidence of record at the time of the prior decision included the Veteran's death certificate, which showed that the Veteran died in March 1997.  The Certificate of Death notes that the immediate cause of death was pneumonia.  No other underlying cause or significant condition was listed.  There is no medical evidence of a nexus between the Veteran's fatal pneumonia and his military service.  At the time of the Veteran's death, service connection was in effect for hemorrhoids, rated 30 percent disabling.  The Veteran was not service connected for any chronic lung problems.  

The evidence at the time of the April 2001 decision also included the available service personnel records, VA treatment records (including a March 1996 VA examination), private treatment records, and a marriage certificate.

Evidence provided by Appellant since April 2001 consists of the same records and contentions that we have previously considered.  The submitted evidence consists of the records from Dr. A. and Dr. T, a copy of the marriage certificate, a copy of the Veteran's death certificate, and an application from the Department of National Defense.  These records are exact duplicates of what the Appellant has previously submitted, and they previously considered by the Board.  None of the records support the contention that the Veteran's cause of death was in any way related to his military service.  As such, the submitted evidence does not address the issue on which the previous denial was based.

Here, the Board notes that while the record from the Department of National Defense is new to the record, it only pertains to the dates and circumstances of the Veteran's active service, which have long been verified and which are not in dispute (and certainly are not the issue on appeal), and does not constitute evidence to substantiate the claim.

The Board recognizes that the Appellant submitted a November 2009 buddy certificate/joint affidavit from L.M.C. and R.C.M. In their sworn statement, they indicated that they witnessed the Veteran on September 25, 1946 feeling sudden weakness and perspiration and were told by the Veteran that he had pneumonia.
Further, they stated that Dr. S.F. diagnosed and treated the Veteran with pneumonia.
The Board here notes that VA attempted to obtain the Veteran's medical records from Dr. S.F., but was informed that the doctor has passed away and all his records have been destroyed.  See April 2011 correspondence.   This evidence, while new, is not material as the evidence merely notes the presence of pneumonia in September 1946, after the end of the Veteran's recognized service. Thus, it does not provide evidence sufficient to substantiate the claim. 

Therefore, the claim for service connection for the cause of the Veteran's death has not been reopened, as no new or material evidence has been received.  38 U.S.C.A. § 5108 (West 2014).  The April 2001 Board decision remains final; the appeal is denied.  38 U.S.C.A. § 7104 (West 2014).

The Board regrets that it cannot offer Appellant a more positive outcome.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened; the appeal is denied.





____________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


